Citation Nr: 1440777	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-20 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for right hand disability.

6.  Entitlement to service connection for left hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to December 1968.

These matters come before the Board of Veterans' Appeals (BVA or Board) from April 2010 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014 the Veteran testified during a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.  Evidence pertinent to the matters on appeal was received contemporaneously with the Veteran's July 2014 Board hearing.  The Veteran has waived initial RO consideration of this evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, including PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There has been no demonstration of current right ear hearing loss disability for VA purposes by competent clinical evidence of record.

2.  Left ear hearing loss is related to noise exposure during the Veteran's active service.

3.  The Veteran had acoustic trauma in service and has provided credible lay evidence of a continuity of tinnitus symptoms in service and since service.

4.  Competent medical evidence has linked the Veteran's Raynaud's disease and vasospastic disease of both hands to his active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  The criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for Raynaud's disease and vasospastic disease of both hands have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in November 2009 and April 2012 the Veteran was informed of the evidence and information necessary to substantiate the claims, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the VCAA letters the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was completed prior to the initial AOJ adjudication of the claims.

Duty to Assist

The Veteran's service treatment records and service personnel records are associated with claims file, as are VA and private medical records.  The Veteran has undergone VA examinations that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the opinions obtained in this case are adequate.  The VA examiners elicited information concerning the Veteran's military service.  The opinions considered the pertinent evidence of record, the Veteran's lay history and statements pertaining to symptoms, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

During the July 2014 Board hearing, to assist the Veteran, the undersigned asked questions to determine the circumstances of the onset of the Veteran's disabilities on appeal.  The undersigned also asked questions about specific records to ensure that they were part of the record.  These actions fulfilled the duties in Bryant v. Shinseki, 23 Vet. App. 488 (2010), and the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  As such, the Board finds that, consistent with Bryant, the Board complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Laws and regulations

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for hearing loss and tinnitus (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

I.  Hearing loss.

In regard to claims specific to service connection for hearing loss, the Veterans Benefits Administration Adjudication Manual states that "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  M21-1MR III.iv.4.B.12.a.  As such, service connection for sensorineural hearing loss (as an organic diseases of the nervous system) may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.  Moreover, the concept of continuity of symptomatology as clarified by Walker, supra, is applicable in this case.  The February 2010 VA examiner has indicated that the Veteran's left ear and right ear hearing loss is sensorineural in nature.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

At his July 2014 Board hearing the Veteran stated that during service he often worked around extremely loud helicopters.  He also frequently was on board planes that were directly behind thrust shields used by F4B Phantom aircraft.  He wore hearing protection called "Mickey Mouse" ears that were hollow cones that you put over your ears.  He stated that he had ringing in his ears during service that had remained the same but his hearing loss had worsened over the years.

The Veteran's service treatment records are negative for any recorded evidence of complaints, treatment, or diagnoses of any hearing loss or tinnitus.  The Veteran's January 1965 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
-5
LEFT
20
15
15
5
0

The Veteran's November 1968 service separation examination noted that the Veteran's ears were normal.  Audiometric findings (ISO units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
15
5
5
10
10

During the course of this appeal the Veteran underwent a private audiological evaluation in October 2009 and a VA audiological examination in February 2010.

A.  Right ear

The record is absent for any competent clinical evidence showing that the Veteran has current right ear hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  Absent evidence of a current disability, an award of service connection for right ear hearing loss is not appropriate.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Left ear

While the February 2010 VA audiological examination did not show left ear hearing loss for VA purposes, the Board notes that the October 2009 private audiological examination did indicate that the Veteran had a 50 decibel threshold level at the 4000 Hertz frequency.  As such, the Board finds that the Veteran has demonstrated left ear hearing loss for VA purposes.  38 C.F.R. § 3.385.

While the Board acknowledges that chronic hearing loss and tinnitus were not demonstrated in service, as noted, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to acoustic trauma during service, and the Veteran has given credible testimony concerning his military service and the noise exposure experienced therein.  

While the May 2010 VA opinion of record is not favorable to the Veteran, the Board notes that the May 2010 VA examiner provided an incomplete rationale for the opinion expressed.  Further, while not a formal opinion, the private audiologist noted that the Veteran had been exposed to jet engine noise for four years during service and did not note any other noise related factors.  In sum, the Board is unable to dissociate the Veteran's left ear hearing loss from his active service.  Resolving doubt in the Veteran's favor, service connection for left ear hearing loss is warranted. 38 U.S.C. § 5107(b). 

II.  Tinnitus

The Veteran is competent to report that he experiences ringing in his ears, which is the clinical feature of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As noted above, the Veteran has noise exposure during service.  Further, the Board observes that the Veteran's statements as to continuity of tinnitus symptomatology since service are reliable and have been consistent.  The Board finds that the Veteran's lay statements are credible and sufficient to establish continuity of symptomatology.  As such, service connection for tinnitus is warranted.

III.  Right hand and left hand

At the July 2014 Board hearing, the Veteran indicated that he was exposed to cold during service in Alaska when he only had leather work gloves for a time.  Even though the sun was out he had suffered from frostbite.  After his hands had "thawed out" there were brown spots and skin fell off.  As for an injury to his hands during service, the Veteran related that he was tearing up a runway and clearing out old concrete.  He had been lifting a large slab of concrete with others when the slab dropped and he jerked his hands out but ending up having two or three fingernails ripped off his right hand.  He was unable to use his hand for over two weeks.  The Veteran essentially stated his belief that his current arthritis diagnosis of the fingers was related to the incident involving the concrete slab.
An April 1965 service treatment record reflects that the Veteran injured his right third finger by incurring a small hematoma that was treated by nail puncture.  In September 1966 the Veteran injured his right ring finger that was crushed and removed with a dressing applied.  The Veteran's November 1968 service separation examination report did not note any disability of the hands.
A September 2009 private upper extremities arterial examination report indicated "Raynaud disease post-crush injury to both hands, left greater than right and a history of frost bite to both hands.  The examiner indicated that the veteran had vasospastic disease of both hands.  The impression included Raynaud symptoms, previous crush injury to both hands, previous history of frostbite to both hands, and a long history of cold intolerance particularly in his hands.
At a February 2010 VA examination the Veteran indicated that he would have pain in his hands when delivering mail.  He also had pain in his hands upon cold and damp weather.  The impression was degenerative joint disease of the right hand, vasospastic disease of the right hand, and "Symptomatology (cold sensitivity and neuropathic pain), objective findings (arthritis, osteoporosis and Raynaud's disease), and history consistent with prior cold injury.  The left hand also had degenerative joint disease and vasospastic disease.  The examiner stated that the Veteran's current right hand condition was not likely related to the injuries documented in service.  The examiner stated that the Veteran had sustained injuries only to the 3rd and ring fingers in service, not the entire right hand.
The Board finds that service connection for residuals of cold injury is warranted.  While more explicitly linked to serve by the private examiner, the Board notes that the February 2010 VA examiner also noted that the Veteran had residuals consistent with a history of cold injury to the hands.  In particular, the Board finds that service connection for Raynaud's disease and vasospastic disease of both hands has been demonstrated.
The Board also finds that serve connection for degenerative joint disease of the hands is not warranted.  While recognizing a history of an in-service crush injury, the private examiner never linked any arthritis to the in-service incident, and the February 2010 VA examiner specifically stated that no such relationship existed.  The February 2010 VA examiner provided a rationale for the opinion and such was based on a contemporaneous physical examination and a review of the Veteran's pertinent medical history.
The Veteran is competent to report having sustained a crush injury and frostbite during his period of service, and as such is consistent with the circumstances of his service, such assertions are deemed to be credible.  The Board notes that the Veteran is also competent to provide statements concerning factual matters of which he has firsthand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In fact, the Veteran's statements have been used, in part, to grant service connection of cold injury residuals in this case.

The Veteran, however, lacks the medical training and expertise to opine that any current degenerative changes of the hands are related to events in service.  Whether the injury the Veteran sustained in service can cause degenerative changes is not a question that can be determined by mere observation and is not a simple question.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).  Additionally, in view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of arthritis of the hands in this case.

In sum, service connection for Raynaud's disease and vasospastic disease of both hands is warranted.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for Raynaud's disease and vasospastic disease of both hands is granted.


REMAND

While the Veteran's October 2009 claim noted only PTSD, records such as the May 2012 VA PTSD examination reveal diagnoses other than PTSD, including depressive disorder.  Therefore, the Board, in considering the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), finds that the issue on appeal includes entitlement to service connection for any psychiatric disability, however diagnosed.
Accordingly, the case is REMANDED for the following action:
1.  The AOJ should request all VA medical records pertaining to treatment of the Veteran dated since July 1, 2014, and associate them with the record.

2.  The Veteran should be scheduled for an appropriate VA examination regarding his psychiatric disability.  The examiner should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should state whether it is at least as likely as not (probability of 50 percent of more) that any current psychiatric disability had its onset or is otherwise related to the Veteran's service.

If the Veteran is diagnosed with PTSD, the examiner must identify the stressor(s) that serve as the basis for the diagnosis.

Rationale for all requested opinions shall be provided.

3.  The AOJ should then, based on all the evidence of record, adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


